Citation Nr: 1454493	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  14-16 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from September 1942 to June 1945.  The Veteran died in February 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board previously remanded this matter for additional development in July 2014.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in February 2012.  At the time of his death, service connection was in effect for status post intercranial injury with depression and cognitive dysfunction, upper lip scar and seizure disorder.  

2.  The Veteran's death certificate lists the cause of death as congestive heart failure.  The death certificate lists coronary artery disease, hypertension, Alzheimer's dementia and seizure disorder as significant conditions contributing to death.

3.  The competent evidence of record does not show a service-connected disability either caused or contributed substantially or materially to the Veteran's death.  

CONCLUSION OF LAW

A service-connected disability was not a principal or contributory cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, prior to the initial rating decision in this matter, an August 2012 letter informed the appellant of all five elements of service connection, gave examples of the types of evidence the appellant could submit in support of the claim, and provided notice of the appellant's and VA's respective responsibilities for obtaining such evidence.  The August 2012 letter included notice required by Hupp. 

The VCAA further provides that VA has a duty to assist the claimant in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id. 

The Board concludes that the duty to assist has been satisfied.  The service treatment records and pertinent post-service treatment records have been obtained and associated with the claims file.  The appellant has not identified any outstanding evidence.
In this case, a VA medical opinion was obtained in January 2013.  In July 2014, the Board determined that the  January 2013 opinion was not adequate because the examiner did not state a rationale for the opinion.  The  Board remanded the case to obtain an addendum opinion, which was completed in September 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2014 addendum opinion obtained in this case is adequate as it was predicated on a review of the claims file, contained a description of the history of the disability at issue, considered the relevant medical facts and principles and provided an opinion as to the cause of the Veteran's death.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been satisfied.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and an adequate medical opinion has been obtained.  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis of Claim

The cause of the veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must be singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

It is recognized there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree (10 percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant asserts that the Veteran's death was causally related to his service-connected seizure disorder.  

The Veteran's death certificate indicates that he died in February 2012.  The cause of death was congestive heart failure.  Coronary artery disease, hypertension, Alzheimer's dementia and seizure disorder were listed as significant conditions contributing to death.  

At the time of the Veteran's death, service connection was in effect for status post intercranial injury with depression and cognitive dysfunction, upper lip scar and a seizure disorder. 

The Veteran had active duty service from September 1942 to June 1945.  Service treatment records reflect that the Veteran was involved in a car accident in 1944 and was diagnosed with intracranial injury.  

The service treatment records do not reflect findings or diagnoses of a cardiovascular disorder.  There is no competent evidence to establish that a cardiovascular disorder became manifest to a compensable degree within one year of his separation from service in June 1945.  Therefore, the presumptive provisions for service connection for cardiovascular-renal disease manifesting within one year of service separation are not applicable.  38 C.F.R. §§ 3.307, 3.309

Post-service medical records reflect that the Veteran was diagnosed with idiopathic epilepsy in 1988.  Service connection was in effect for a seizure disorder from September 2001.  

The record includes a medical opinion from a private physician who treated the Veteran, Dr. S.W., M.D.  Dr. S.W. indicated that the Veteran was his patient from 1982 through February 2012.  He noted that the Veteran started having seizures in 1988.  Dr. S.W. opined that (the seizures) made a significant contribution and cause to his decline and eventual death.  

A VA medical opinion dated in January 2013 reflects that the examiner opined that the Veteran's service-connected conditions, to include brain syndrome, seizure disorder and facial scars, did not contribute to the Veteran's death.  The examiner opined that his heart expired from natural conditions as noted in the death certificate.  The examiner opined that his seizure disorder did not cause him to go into congestive heart failure at age 86.

The case was subsequently remanded to obtain an addendum opinion.  In September 2014, a VA physician reviewed the claims file opined that the Veteran's death from congestive heart failure was not causally related to his service-connected seizure disorder.  The VA examiner explained that the immediate cause of the Veteran's death was listed as congestive heart failure with other significant causes contributing to but not resulting in the underlying cause listed as being coronary artery disease, hypertension, Alzheimer's dementia and seizure disorder.  The examiner indicated that a note from the Veteran's neurologist, dated in June 2011, stated that the Veteran's seizure disorder was in remission for several years.  The VA examiner explained that well-controlled seizure disorder does not significantly contribute to death from congestive heart failure.   

The record before the Board contains conflicting medical opinions.  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion. Prejean v. West, 13 Vet. App. 444 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board accords greater probative weight to the September 2014 VA examination.  The VA opinion was more detailed and cited pertinent medical records.  The private physician did not cite relevant medical records or medical literature to support the opinion that a seizure disorder made a significant contribution to the Veteran's death nor did he provide any rationale for such conclusion.  Thus, the weight of the competent medical evidence of record is against a finding that the Veteran's service-connected seizure disorder contributed substantially or materially to the Veteran's death.

In addition to the medical evidence, the Board has also considered the statements of the appellant.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence is not sufficient to establish a nexus in this case, as the relationship between the Veteran's service-connected seizure disorder and his death is a complex medical question, which is beyond the competency of a layperson.  Therefore, this is not a case in which the lay statements of the appellant may serve to establish a nexus between the Veteran's death and a service-connected disability.

For these reasons, the Board finds that there is no competent and credible evidence showing that a disability incurred in or aggravated by service caused or contributed to the Veteran's death.  Although the Board is sympathetic to the appellant's sincere belief that the Veteran's service-connected seizure disorder contributed to his death, entitlement to service connection for the cause of the Veteran's death must be denied.  The preponderance of the evidence is against the claim; thus the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


